Citation Nr: 1617102	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-16 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to December 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In January 2016 a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file. 


FINDINGS OF FACT

1. An unappealed March 1998 rating decision denied the Veteran service connection for a back disability based essentially on a finding that his dextroscoliosis was congenital, existed prior to service, and was not show to have worsened in service.

2. Evidence received since the March 1998 rating decision is not new evidence that tends to relate the Veteran's back disability to service; does not relate to an unestablished fact necessary to substantiate a claim for a back disability; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for a back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  

The appellant was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  October 2007, August 2008, an August 2009 letters provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. §3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the January 2016 Board hearing, the undersigned asked questions of the Veteran and his representative to ascertain the nature of the Veteran's back disability.  His testimony reflects knowledge of what is necessary to reopen his claim, i.e. evidence of a nexus between his back disability and service.    He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA medical examination in July 2014.  The Board finds that the examination and medical opinion offered are adequate for rating purposes as they reflect familiarity with the factual record, and the opinion is accompanied by adequate rational.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  (Notably, in a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until/unless the claim is, in fact reopened.  38 C.F.R. § 3.159(c)(4)(iii)).  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

Factual Background, Legal Criteria, and Analysis

In February 1997 the Veteran filed a claim of service connection for scoliosis claimed to have been aggravated by his active service.  Service treatment records (STRs) note that September 1971 chest x-rays (after the Veteran was injured alighting from a tank) revealed he had upper thoracic spine scoliosis that was congenital (pre- existed service).  The Veteran's STRs are silent for complaints of, or treatment for, a back disability.

A March 1998 rating decision denied the Veteran service connection for a back disability based on a finding that his dextroscoliosis was a congenital defect, nonsymptomatic in service, and not aggravated therein. 

The Veteran did not appeal the decision (or submit new and material evidence in the year following) and it is final.  38 U.S.C.A. § 7105.

In August 2007 the Veteran requested that the claim of service connection for a back disability be reopened.  

In a statement received in August 2008, the Veteran contended that his back disability was aggravated in service.  He related that starting in boot camp he had to carry uneven equipment on his back.  He also reported that in October 1971 he complained about his shoulder, back, and spine, was provided a mental evaluation, and was returned to active duty. 

On July 2014 VA examination, marked congenital scoliosis with congenital fusion of the T2-3 vertebrae and thoracolumbar degenerative disc disease and spondylosis without clinical evidence of radiculopathy was diagnosed.  The examiner opined that the Veteran's back condition clearly and unmistakably pre-existed service and was not aggravated beyond its natural progression by an event, injury, or illness therein.  The examiner's explained that the Veteran was born with very severe congenital abnormalities of the spine, and the natural progression of degenerative processes is consistent with the natural aging process in such severe scoliosis.  The examiner opined that there is no evidence that the condition was aggravated beyond its natural progression and he continued to work many years after he left the military. 

At the January 2016 hearing, the Veteran acknowledged that his dextroscoliosis was congenital, but contended that it was aggravated in service.  His wife testified that prior to service, even though he had the condition, he was not taking any medication, but after service he would take over-the-counter medication for pain all the time.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The pertinent evidence of record in March 1998 consisted of the Veteran's STRs, private treatment records, and VA treatment records. 

Evidence received since the March 1998 rating decision includes VA treatment records, lay statements and testimony by the Veteran and essentially alleging that his back disability was aggravated in service, and the report of the July 2014 VA examination.

The Veteran's claim of service connection for a back disability was denied based essentially on a finding that his dextroscoliosis was a congenital defect was not aggravated in service.  Consequently, for new evidence to be material, it must tend to show either that the dextroscoliosis was not congenital or that it was aggravated by (increased in severity beyond natural progression during) service.

While the VA treatment records and VA examination are new evidence (in that they were not previously associated with the record), they are not material evidence.  They do not show or suggest either that the Veteran's dextroscoliosis is not congenital or that it was aggravated by his service.  

The Veteran's statements are redundant and are not new evidence.  He had previously alleged that a back disability in service.  His wife's testimony that he began taking over-the-counter pain medication for his back soon after service is new, but not material evidence.  It does not identify any additional pathology superimposed on the congenital defect during service or otherwise tend to show that the scoliosis worsened in severity therein.  Whether or not a disability increased in severity during a particular period of time is a determination that is based on the evidence regarding the status of the disability prior to, during, and subsequent to, the period in question.  Nothing added to the record shows or suggests that the status of the Veteran's back disability changed during service.  

The additional evidence received since the March 1998 rating decision does not relate to the unestablished fact necessary to substantiate the claim (a nexus between his current back disability and service, and in the context of this claim that pathology was superimposed on the pre-existing congenital defect during service); and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received and the claim of service connection for a back disability may not be reopened.


ORDER

The appeal to reopen a claim of service connection for a back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


